Appeal from a judgment of the Supreme Court, Herkimer County (Patrick L. Kirk, A.J.), entered July 23, 2002. The judgment, inter alia, granted decedent a divorce.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly granted plaintiffs decedent a divorce on the ground of cruel and inhuman treatment. Decedent testified that there were several instances in which defendant verbally and physically attacked him and that he had to hide from her in order to escape her abuse. That evidence is sufficient to satisfy the high degree of proof required to establish cruel and inhuman treatment where, as here, the mar*835riage is of long duration (see generally Brady v Brady, 64 NY2d 339, 345 [1985]). Defendant’s denials and different version of events merely raised a credibility issue, which the court was entitled to resolve in decedent’s favor (see Newkirk v Newkirk, 212 AD2d 951, 952 [1995]). Defendant’s remaining contention is without merit. Present—Pigott, Jr., PJ., Wisner, Hurlbutt, Scudder and Kehoe, JJ.